Royse, C. J.
— This is an attempt to appeal from the following decision of the Review Board of the Indiana Security Division:
“The Review Board holds that the claimants’ unemployment during the calendar weeks involved in the period from October 1, 1949, to November 24, 1949, was due to a stoppage of work which resulted from a labor dispute in the establishment of this employer and in which they were directly interested and thus ineligible for the waiting period or benefit rights during any of such calendar weeks. The decision of the Referee is accordingly affirmed.”
Appellant’s brief does not comply with Rule 2-17, Rules of the Supreme Court. All we can gather from his brief is that he believes the decision of the Board *617is wrong. Appellees, in their brief, have supplied evidence which is sufficient to sustain the decision.
Decision affirmed.
Note. — Reported in 94 N. E. 2d 494.